AMENDMENT NO. 2
TO
JUNE 29, 2011 AGREEMENT




    




This Amendment (“Amendment”) dated as of October 29, 2014, is made by and
between Schnitzer Steel Industries, Inc. (the “Company”) and John D. Carter,
Chairman of the Company’s Board of Directors (“Chairman”).
WHEREAS, the Company and Chairman are parties to an amended and restated
agreement dated June 29, 2011 (“Agreement”); and
WHEREAS, the Company and Chairman agreed to terminate Chairman’s employment due
to Chairman’s retirement December 28, 2012, through Amendment No. 1 (executed
November 6, 2012) to the Agreement; and
WHEREAS, under Amendment No. 1 of the Agreement, the term for Chairman’s
services and fee for those services expires December 31, 2014;
WHEREAS, the Company and Chairman desire to further amend and extend the
Agreement for Chairman’s Services;
NOW, THEREFORE, in consideration of the promises and mutual agreements here
contained, the Company and Chairman hereby agree as follows:
1.
The Agreement shall now be entitled “Agreement for Services.”



2.
Amendment to Section 7(e). Section 7(e), subsection (iii) of the Agreement for
Services shall be amended to read as follows:



“(iii) The Chairman’s current Agreement continues through December 31, 2014; the
current fee due under the existing Agreement shall be prorated for the December
partial Quarter. From January 1, 2015, through December 31, 2017, (the “Service
Period”), Chairman shall continue to serve as the non-executive Chairman of the
Company’s Board of Directors (the “Board”). During the Service Period, Chairman
shall receive an annual calendar year fee of $300,000, payable in arrears in
quarterly installments based on the Company’s fiscal quarters and prorated for
the Company’s second quarter of fiscal 2015. If Chairman ceases to serve in the
capacity of non-executive Chairman of the Board for any reason, such annual fee
will be pro-rated for the number of days served by Chairman during the
applicable calendar quarter. In addition, for so long as Chairman serves in such
position, Chairman shall be entitled to access to an office in the Company’s
Portland, Oregon headquarters and appropriate administrative assistant support,
as well as comparable communications and information technology access and
support as in effect for Chairman as of December 31, 2014. The Company and
Chairman agree that the annual fee shall be the sole remuneration received by
the Chairman for his services to the Board and Company during the Service
Period.”
3.
Counterparts. This Amendment may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.



4.    Ratification. All provisions of the Agreement remain unchanged and are
hereby ratified by the Company and Chairman.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.
SCHNITZER STEEL INDUSTRIES, INC.
 
CHAIRMAN
 
 
 
 
By:
/s/ Judith Johansen
 
/s/ John D. Carter
 
Judith Johansen
 
John D. Carter
 
Chair of the Compensation Committee
 
 








